Hutcheson, J.
1. Even if language used by the solicitor-general be construed to be improper, the failure of defendant to make proper motion for mistrial leaves nothing for this court to pass on. Nix v. State, 149 Ga. 304 (100 S. E. 197).
2. The phrase “reasonable doubt” sufficiently defines itself. Paulk v. State, 148 Ga. 304 (2) (96 S. E. 417); Bell v. State, 148 Ga. 352 (96 S. E. 861).
3. There is no merit in the other grounds of the motion for new trial. The evidence was sufficient to authorize the verdict.

Judgment affirmed.


All the Justices concur.

Atkinson, J.,
concurs in the result, but not in all that is said in the first headnote.